Citation Nr: 1760567	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Whether a Department of Veterans Affairs disability compensation overpayment was properly created due to the effective date of removal of the dependents from the Veteran's award of compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 and from March 2003 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO.  

The Veteran's claim involves the validity of a creation of an overpayment, involving Chapter 53 of Title 38 of the Unites States Code. The duty to notify and assist provisions of the VCAA does not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C. §§ 5103, 5103A (2012). Regardless, the Veteran was provided the opportunity to and participated in the adjudication of his claim. Washington v. Nicholson, 21 Vet. App. 191 (2007). There is no error or issue that precludes the Board from addressing the merits of this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran and his spouse were married on November [REDACTED], 2007, in Phoenix, Arizona.

2. In February 2008, the RO received the Veteran's Declaration of Status of Dependents (dated November 30, 2007). The Veteran listed his wife and step-children as dependents and provided the appropriate documentation (marriage certificates and birth certificates). The Veteran documented that he resided in Phoenix, Arizona and that his wife and step-children resided in Orlando, Florida. 

3. In March 2008, the RO added the Veteran's spouse and step-children to his award for compensation effective December 1, 2007. 

4. In March 2011, the Veteran requested that his wife and step-children be removed as dependents from his award for compensation as he and his wife divorced. He provided a copy of the divorce decree documenting that the divorce was final March [REDACTED], 2011. In particular, the divorce decree documented that "each party is ordered to pay his/her debts which he/she incurred since the date of the parties separation on [REDACTED] November 2007."

5. In April 2011, the RO notified the Veteran that his former spouse and step-children were removed from his award for compensation effective March [REDACTED], 2011 (former spouse) and March [REDACTED], 2011 (step-children). The RO proposed to remove the Veteran's step-children from the award of compensation effective November [REDACTED], 2007.

6. In July 2011, the RO notified the Veteran that his step-children were removed from his award for compensation effective December 1, 2007 thereby creating the overpayment.


CONCLUSION OF LAW

An overpayment of disability compensation was not properly created; the Veteran's step-children were members of the Veteran's household prior to the divorce of the Veteran and his former spouse. 38 U.S.C. 1115, 1135 (2012); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.57, 3.210 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any veteran entitled to compensation at the rates provided in section 1134 of this title and whose disability is rated not less than 30 percent, shall be entitled to additional monthly compensation for dependents as provided in section 1115. See 38 U.S.C. 1135 (2012).

Spouse means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a). A valid marriage is deemed to be one where the Veteran and spouse cohabitated continuously. 38 C.F.R. § 3.52(c); see also 38 C.F.R. § 3.205. If the evidence establishes that separation was by mutual consent and the parties lived apart for purposes of convenience, health, business or any other reason which did not show an intent on the part of the spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken. 38 C.F.R. § 3.53(b).

A stepchild means a legitimate or an illegitimate child of the Veteran's spouse. 38 C.F.R. § 3.57(b). Evidence of relationship of a stepchild will consist of proof of birth, evidence of the marriage of the Veteran to the natural parent of the child, and evidence that the child is a member of the Veteran's household. 38 C.F.R. § 3.210(d).

The Veteran's marriage license reflects that he and his spouse were married on November [REDACTED], 2007, in Phoenix, Arizona. In February 2008, the RO received the Veteran's Declaration of Status of Dependents. The Veteran reported that his wife had previously been married twice. She was divorced from her first husband in August 1997. She was divorced from her second husband in September 2006. He provided the names of his second wife's three children who were under the age of 18, having been born in August 1990, February 1999 and April 2000. The Veteran reported that he resided in Phoenix, Arizona and that his wife and step-children resided in Orlando, Florida. 

In March 2008, the RO added the Veteran's spouse and step-children to his award for compensation effective December 1, 2007. In March 2011, the Veteran requested that his wife and step-children be removed as dependents from his award for compensation as he and his wife had divorced. He provided a copy of the divorce decree documenting that the divorce was final March [REDACTED], 2011. 

In April 2011, the RO notified the Veteran that his former spouse was removed from his award for compensation effective March [REDACTED], 2011. In July 2011, the RO notified the Veteran that his step-children were removed from his award for compensation effective December 1, 2007.

The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled. Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience. 38 U.S.C. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. However, there shall be no waiver of an overpayment, or any interest, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor. 38 U.S.C. § 5302(c). A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience. 38 U.S.C. § 5302; 38 C.F.R. § 1.963.

In Schaper v. Derwinski, 1 Vet. App. 430   (1991), the United States Court of Appeals for Veterans Claims (Court) held that before a claim for waiver of an overpayment may be adjudicated, the matter of whether the overpayment was properly created must first be addressed if the appellant asserts the invalidity of the debt. The VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered. VAOGCPREC 6-98. 

 In this case, the Veteran challenges the validity of the debt.

Where a debt was created as the result of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error. 38 U.S.C. § 511(b)(10); 38 C.F.R. § 3.500(b). Thus, this is a creation issue, as there would be no valid debt. 

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased. Jordan v. Brown, 10 Vet. App. 171, 174 (1997); see 38 U.S.C. § 5112(b)(9); 38 C.F.R. § 3.500(b). In these circumstances, the overpayment would be properly created. 

A finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous. Moreover, knowledge may be imputed where a payee is properly notified of the basis for the erroneous payment, even if the payee did not actually read the notification. Whether written notification was adequate must be considered in determining whether there was sole VA error. 

The question in this case, as in Erickson v. West, 13 Vet. App. 495 (2000), is whether the overpayment was not due solely to error on the part of VA. As made clear in both Erickson v. West, 13 Vet. App. 495 (2000) and Jordan v. Brown, 10 Vet. App. 171 (1997), all relevant factors should be considered. In particular, consideration must be given to whether the Veteran had "reason to believe that he was not entitled to the full amount of his VA compensation." Erickson, 13 Vet. App. at 499 (2000).

As noted, in the March 2008 letter, the RO notified the Veteran' that he was being paid as a veteran with four dependents. The letter did note that the Veteran reported that his wife and step-children would be moving to Arizona from Florida. Thus at the time of the award, VA was well aware that the Veteran and his wife resided in different states yet still awarded additional compensation to the Veteran for his four dependents (wife and three step-children). The letter requested that the Veteran notify VA immediately if there was a change in the status of his dependents. 

The letter does not plainly instruct the Veteran that he has to keep VA apprised of the relocation efforts of his wife and step-children from Florida to Arizona or of the effects, if any, on his award for compensation if his wife and step-children are unable to relocate to Arizona. In short, the letter does not state that the award of additional dependents compensation is conditional on the wife and step-children's relocation to Arizona (or the Veteran's relocation to Florida).

In compliance with the plain instruction of the March 2008 letter, the Veteran notified VA that he and his wife had divorced and requested that his wife and step-children be removed as dependents from his award for compensation in March 2011. Thus, the Veteran had reason to believe that he had provided VA with all the needed information to properly "adjust" his compensation in the appropriate time frame.

Based on the March 2008 letter, it would be unreasonable to conclude that Veteran should have known that if his wife and step-children were unable to relocate to Arizona from Florida, the step-children would not be considered to be members of his household and thus additional disability compensation based upon the dependency of such step children could not be awarded. 

In a statement received in October 2011, the Veteran reported that during their marriage (2007 - 2011) he helped to support his step-children. He and his wife lived separate because she was unable to obtain a job transfer to Arizona and he was unable to relocate to Florida but there was never any intent to not live as husband and wife.  Further, he reiterated that VA was well aware that he and his wife resided in different states yet still awarded additional compensation to the Veteran for his four dependents. 

Given that the evidence demonstrates that the Veteran had no reason to doubt that his step-children were members of his household prior to his divorce from his former wife, the termination of his additional dependents compensation payments effective December 1, 2007 was improper. Thus, on this record, the Board concludes the overpayment in question is not a valid debt.   








ORDER

The overpayment of VA compensation benefits was not properly created.  The appeal is allowed to this extent.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


